Exhibit 99.1 INVESTOR CONTACT MEDIA CONTACT Chris BurnsPh. 800-252-3526or David Marshall Ph. 353-1-709-4403 Mary StuttsPh. 650-794-4403or Niamh LyonsPh. 353-1-553-3602 RENEE P. TANNENBAUM, PHARM.D. JOINS ELAN AS EXECUTIVE VICE PRESIDENT AND CHIEF COMMERCIAL OFFICER San Francisco, CA; New York, NY; Dublin, Ireland – May 29, 2009 – Elan Corporation, plc (NYSE: ELN) announced today that Renee P. Tannenbaum, PharmD, has joined the company as Executive Vice President and Chief Commercial Officer. Dr. Tannenbaum will be based at Elan’s South San Francisco campus and report to Elan President Carlos Paya, MD, PhD. Elan CEO Kelly Martin said that Dr. Tannenbaum was joining the company at a special time, as Elan establishes itself as one of only a few companies to successfully integrate a robust biotechnology pipeline and comprehensive commercial capabilities. “To be successful in the commercial arena,” Mr. Martin said, “we need a leader with significant expertise in product launches, sales, marketing, managed markets, product development and commercialization, alliance management and leadership development. Of all the candidates we spoke with, Dr. Tannenbaum was unique in bringing demonstrated strengths in all these areas to the table.” Dr.
